DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 28, 2022, which amends the independent claims 21 and 27-28, amends the dependent claims 35-36, cancels the dependent claims 1-20, and presents arguments, is hereby acknowledged. Claims 21-40 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on February 28, 2022, have been fully considered.
Applicant argues that by this response, the dependent claim 36 has been amended to add a new limitation of “each block of voxels comprises a same number of constituent voxels” to clarify the claim language and overcome the claim objections. 
Examiner replies that the objection to claim 36 has been withdrawn.
Applicant argues that by this response, the independent claim 21 does not teach the side length:
“For instance, Applicant notes that the Office Action concedes that “Dasgupta fails to explicitly disclose that generate index values for the volumetric data according to hashing algorithm, wherein the index value for a particular portion of the volumetric data representing particular subset of the voxels in the set of voxels is generated based 
Examiner replies that the cited term in the claim 21, “a side length value corresponding to the volume”, is not well defined, and it may be just a linear length within the volume. Therefore, the secondary art, Merriman, etc. (US 20120226889 A1) does teach the length of a side of the rectangle (See Merriman: [0100], “Formulas described above for calculating the length of a side of the rectangle are readily adapted to the calculation of the length of the side of a cube”). Thus, the applicant’s argument in this aspect is not persuasive.
	Applicant argues that by this response, the independent claims 21 and 37-38 are hereby amended to add a new limitation “wherein the side length value corresponds to a number of voxels present in a particular dimension of the particular subset of voxels” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Mayer, etc. (US 20190139202 A1) teaches that the request specifying a geographic region of a thematic category, wherein the geographic region is based upon the client device location or a client defined area (See Mayer: Fig. 3, and [0024], “For avoidance of any doubt, “side length” means the number of pixels that form said side. Also the term “size” in connection with a patch means the number of pixels contained in said patch. Thus, for instance, a square having a side length of seven pixels can be indicated as P.sub.s.sup.2=49”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-29, 31-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta, etc. (US 20180158197 A1) in view of Merriman, etc. (US 20120226889 A1), further in view of Mayer, etc. (US 20190139202 A1). 
Regarding claim 21, Dasgupta teaches that at least one machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine (See Dasgupta: Figs. 1A-B, and [0027], "FIG. 1B is a block diagram that illustrates an example navigation system 120 that may be implemented as part of the example UAV 100 described with respect to FIG. 1A. The navigation system 120 may include any combination of hardware and/or software. For example, in some embodiments, the navigation system 120 and associated subsystems, may be implemented as instructions stored in memory and executable by one or more processors"), cause the machine to:
generate volumetric data to represent a volume, wherein the volume comprises a set of voxels, at least one of the voxels is occupied by three-dimensional (3D) geometry, and the volumetric data identifies, for each of the set of voxels, whether the respective voxel is occupied (See Dasgupta: Fig. 12B, and [0090], "In some embodiments, a 3D model of the surrounding physical environment may be generated as a 3D occupancy map that includes multiple voxels with each voxel corresponding to a 3D volume of space in the physical environment that is at least partially occupied by a physical object. For example, FIG. 12 shows an example view of a 3D occupancy map 1202 of a physical environment including multiple cubical voxels. Each of the voxels in the 3D occupancy map 1202 correspond to a space in the physical environment that is at least partially occupied by a physical object. A navigation system 120 of a UAV 100 can be configured to navigate the physical environment by planning a 3D trajectory 1220 through the 3D occupancy map 1202 that avoids the voxels. In some embodiments, this 3D trajectory 1220 planned using the 3D occupancy map 1202 can be optimized by applying an image space motion planning process. In such an embodiment, the planned 3D trajectory 1220 of the UAV 100 is projected into an image space of captured images for analysis relative to certain identified high cost regions (e.g., regions having invalid depth estimates)");
generate index values for the volumetric data according to a hashing algorithm, wherein the index value for a particular portion of the volumetric data representing a particular subset of the voxels in the set of voxels is generated based on a combination of values of x-, y-, and z- coordinates associated with the particular subset of voxels (See Dasgupta: Figs. 3A-B, and [0040], "Object detections in captured images create rays from a center position of a capturing camera to the object along which the object lies, with some uncertainty. The tracking system 140 can compute depth measurements for these detections, creating a plane parallel to a focal plane of a camera along which the object lies, with some uncertainty. These depth measurements can be computed by a stereo vision algorithm operating on pixels corresponding with the object between two or more camera images at different views. The depth computation can look specifically at pixels that are labeled to be part of an object of interest (e.g., a subject 102). The combination of these rays and planes over time can be fused into an accurate prediction of the 3D position and velocity trajectory of the object over time. For example, FIG. 3B shows a visual representation of a predicted trajectory of a subject 102 based on images captured from a UAV 100"), and the index value for the particular portion is further generated based on a side length value corresponding to the volume; and
store the particular portion of the volumetric data in an entry of a hash table, wherein the entry has an address based on the index value for the particular portion (See Dasgupta: Fig. 13, and [0122], "Each of the above identified modules and applications correspond to a set of instructions for performing one or more functions described above. These modules (i.e., sets of instructions) need not be implemented as separate software programs, procedures or modules, and, thus, various subsets of these modules may be combined or otherwise re-arranged in various embodiments.  In some embodiments, memory 1316 may store a subset of the modules and data structures identified above.  Furthermore, memory 1316 may store additional modules and data structures not described above").
However, Dasgupta fails to explicitly disclose that generate index values for the volumetric data according to a hashing algorithm, wherein the index value for a particular portion of the volumetric data representing a particular subset of the voxels in the set of voxels is generated based on a combination of values of x-, y-, and z- coordinates associated with the particular subset of voxels, and the index value for the particular portion is further generated based on a side length value corresponding to the volume, wherein the side length value corresponds to a number of voxels present in a particular dimension of the particular subset of voxels.
However, Merriman teaches that generate index values for the volumetric data according to a hashing algorithm, wherein the index value for a particular portion of the volumetric data representing a particular subset of the voxels in the set of voxels is generated based on a combination of values of x-, y-, and z- coordinates associated with the particular subset of voxels, and the index value for the particular portion is further generated based on a side length value corresponding to the volume (See Merriman: Fig. 3, and [0039], "In some embodiments, the transformation step includes a hash function that generates a hash value from coordinate location inputs. Such hash values can also be determined to be similar upon review of their integer representation rather than upon review of their matching bits. Generated hash values of similar cardinality represent locations that are close together. This property is discussed in greater detail below (for example, with respect to processes 300, 400, and 600) with respect to location boundaries drawn around a center point based on hash values that fall within a given area around the center").
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Dasgupta to have generate index values for the volumetric data according to a hashing algorithm, wherein the index value for a particular portion of the volumetric data representing a particular subset of the voxels in the set of voxels is generated based on a combination of values of x-, y-, and z- coordinates associated with the particular subset of voxels, and the index value for the particular portion is further generated based on a side length value corresponding to the volume as taught by Merriman in order to improve processing (See Merriman: Figs. 5-6, and [0098], "According to one embodiment, multi-dimensioned values can be defined for spaces having more than one or two dimensions. Hashing functions can be configured to accept multiple inputs to generate single dimension outputs. Further hash values can be used that reduce the number of dimensions of location information rather than generate single dimension values to improve processing. According to some embodiments, the hash function is invertible to generate location values from a single hash value input. In one example, a hashing function interleaves bits of three location values (i.e. three dimensional location information) to generate a single dimension output. The inverse of the hashing function uses the single dimension output to generate the corresponding three location values"). Dasgupta teaches a method and system that may identify and track objects in the physical environments by processing the multiple images captured by onboard sensors in UAV, and Merriman teaches a system and method that may locate and position the objects using the hash components and index value based on multiple location inputs to improve the system performance. Therefore, it is obvious to one of ordinary skill in the art to modify Dasgupta by Merriman to locate the objects using the hashed index value based on the location inputs (coordinates of the target position). The motivation to modify Dasgupta by Merriman is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Dasgupta modified by Merriman, fails to explicitly disclose that wherein the side length value corresponds to a number of voxels present in a particular dimension of the particular subset of voxels.
However, Mayer teaches that the request specifying a geographic region of a thematic category, wherein the geographic region is based upon the client device location or a client defined area (See Mayer: Fig. 3, and [0024], “For avoidance of any doubt, “side length” means the number of pixels that form said side. Also the term “size” in connection with a patch means the number of pixels contained in said patch. Thus, for instance, a square having a side length of seven pixels can be indicated as P.sub.s.sup.2=49”).
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Dasgupta to have wherein the side length value corresponds to a number of voxels present in a particular dimension of the particular subset of voxels as taught by Mayer in order to reduce patient scanning time in an MRI scanner or reduce an amount of radiation to which a patient is exposed during a CT scan generally damages quality of the image and typically reduces image SNR (See Mayer: [0002], " For example, patients very often experience psychological discomfort anticipating confinement in or being confined in an MRI imager for an extended period of time, and an amount of radiation to which a patient may be exposed during a CT scan can be dangerous to the patient's health. However, reducing patient scanning time in an MRI scanner or reducing an amount of radiation to which a patient is exposed during a CT scan generally damages quality of the image and typically reduces image SNR. Also, a prolonged scanning time or a high radiation dose do not necessarily ensure a high quality image since such an image is also dependent on other factors like, for instance, undesirable artifacts "). Dasgupta teaches a method and system that may identify and track objects in the physical environments by processing the multiple images captured by onboard sensors in UAV, and Mayer teaches a system and method that may enhance SNR by preprocessing the pixel (voxel) data. Therefore, it is obvious to one of ordinary skill in the art to modify Dasgupta by Mayer to preprocess the image data to improve SNR. The motivation to modify Dasgupta by Mayer is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 22, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 21 as outlined above. Further, Merriman teaches that the storage medium of Claim 21, wherein the combination of the values of the x-, y-, and z-coordinates comprise a weighted sum of the values of the x-, y-, and z-coordinates, and one or more of the x-, y-, and z-coordinates are weighted based on the side length value (See Merriman: Fig. 2, and [0042], "Referring again to FIG. 2, process 200 illustrates an example process for transforming multi-dimension location information. At 202, the process uses location information associated with a data unit as an input. In some embodiments, each data unit in the database includes latitude and longitude values for the data unit.  For locations defined by a coordinate pair, the first location value can be reduced by a minimum value for that location value at 204. In an x,y coordinate set, the first value is reduced by the minimum possible value for x. The minimum values for x and y correspond to an origin for the set of location values defined by the possible values for x and y. The minimum values for x and y can be defined in advance, dynamically determined, and/or supplied with a location-based request. Step 204 can be omitted in some embodiments. For example, for a set of locations with an origin of 0,0 and all location values being greater than 0,0, no reduction by a minimum value is required. At 206, the first location value is scaled. The scaling factor can be used to improve precision in the computation of the output transformation value. A floating point number can be used to represent the value of the first location value").
Regarding claim 24, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 22 as outlined above. Further, Merriman teaches that the storage medium of Claim 22, wherein the instructions, when executed, further cause the machine to determine weightings to be applied to the x-, y-, and z- coordinates using the side length value based on relative density of occupied volume within each of the x-, y-, and z-coordinates of the volume (See Merriman: Fig. 2, and [0046], "Where x,y defines a location in a set of location values wherein: the set can be a square in a 2-dimensional Cartesian space; min can be the lower left corner of the set boundary (minimum values for x, minimum value for y) of a virtual box containing all the location values; scale can be a positive scaling value; and round can be a function that rounds real numbers to integers. M is an invertible hash function that can accept integer inputs. According to one example, the invertible hash function generates an output based on the following properties").
Regarding claim 25, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 21 as outlined above. Further, Dasgupta teaches that the storage medium of Claim 21, wherein the volume is logically subdivided into a set of voxel blocks, each of the voxel blocks comprises a sub-volume of a respective subset of voxels, and the particular subset voxels comprises a particular one of the set of voxel blocks (See Dasgupta: Fig. 12, and [0090], "In some embodiments, a 3D model of the surrounding physical environment may be generated as a 3D occupancy map that includes multiple voxels with each voxel corresponding to a 3D volume of space in the physical environment that is at least partially occupied by a physical object. For example, FIG. 12 shows an example view of a 3D occupancy map 1202 of a physical environment including multiple cubical voxels. Each of the voxels in the 3D occupancy map 1202 correspond to a space in the physical environment that is at least partially occupied by a physical object. A navigation system 120 of a UAV 100 can be configured to navigate the physical environment by planning a 3D trajectory 1220 through the 3D occupancy map 1202 that avoids the voxels. In some embodiments, this 3D trajectory 1220 planned using the 3D occupancy map 1202 can be optimized by applying an image space motion planning process. In such an embodiment, the planned 3D trajectory 1220 of the UAV 100 is projected into an image space of captured images for analysis relative to certain identified high cost regions (e.g., regions having invalid depth estimates)").
Regarding claim 26, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 25 as outlined above. Further, Dasgupta teaches that the storage medium of Claim 25, wherein each entry in the hash table is sized to accommodate volumetric data to describe each voxel in a respective one of the set of voxel blocks (See Dasgupta: Fig.1A-B, and [0067], "In addition to performing an object detection process in one or more captured images per time frame, the tracking system 140 may also be configured to perform a frame-to-frame tracking process, for example, to detect motion of a particular set or region of pixels in images at subsequent time frames (e.g., video frames). Such a process may involve applying a mean-shift algorithm, a correlation filter, and/or a deep network. In some embodiments,  frame-to-frame tracking may be applied by a system that is separate from the object detection system 142 wherein results from the  frame-to-frame tracking are fused  into a  spatiotemporal factor graph.  Alternatively, or in addition, an object detection system 142 may perform frame-to-frame tracking if, for example, the system has sufficient available computing resources (e.g., memory). For example, an object detection system 142 may apply frame-to-frame tracking through recurrence in a deep network and/or by passing in multiple images at a time. A frame-to-frame tracking process and object detection process can also be configured to complement each other, with one resetting the other when a failure occurs").
Regarding claim 27, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 26 as outlined above. Further, Merriman teaches that the storage medium of Claim 26, wherein each voxel block comprises a number of voxels and the hash table entries each comprise at least one bit  per voxel in the  voxel block to identify whether the corresponding voxel is occupied (See Merriman: Fig. 1, and [0038], "For example, at step 106, any unit of data stored in a respective database can be indexed based on the transformation of the respective unit's location information. According to one embodiment, conventional address listings contained within data in the database can be used. In one example, coordinate locations for a conventional address are retrieved by querying an external system. According to one embodiment, the transformation function generates outputs assigning similar values for the location information that is relatively close in sharing a distance from the origin point. According to one example, similar in the sense of the output of the transformation function can refer to a point having a location (e.g., x.sub.1, y.sub.1 coordinates) that is close to another location (e.g., x.sub.2, y.sub.2). The resulting output of the transformation function will converge to equal values for the points defined by x.sub.1, y.sub.1 and x.sub.2, y.sub.2 as those locations converge towards the same location or the values for x.sub.1, y.sub.1 and x.sub.2, y.sub.2 become equal. For some embodiments, the transformation function interleaves bits of the x and y value, thus similar values can be viewed as varying in some of the low order bits of the x and y components. In other examples, similar values can be evaluated based on a threshold difference, or can be determined to be within a threshold range of values").
Regarding claim 28, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 21 as outlined above. Further, Merriman teaches that the storage medium of Claim 27, wherein each hash table entry is sized to comprise 2-bits per voxel in the corresponding voxel block (See Merriman: Fig. 4, and [0078], "Process 400 can include other processes, and for example, can execute various sub-processes for generating a candidate identification boundary. Generally stated, an object, according to some embodiments, of generating a geohash value of location information includes creating values where if two points' geohashes' most significant bits agree, then applying the geometric metaphor, both locations are inside a box whose lower-left corner can be computed from the unhash (e.g., U(c)) of the geohash value derived from the longest sequence of common most significant bits. In some embodiments, the sequence of the common most significant bits is padded with some number of zeros to generate a complete geohash value that can be transformed via an unhashing function into location coordinates. According to one example, given a geohash H that ends in even number of zeros (of length 2N), a computer system can construct a rectangle whose sides are 1/(2 (B-N)) the length of the corresponding side of the location space (where Bis the number of bits used to encode hash values of points in the location space--in various embodiments additional bits can be used in the generated hash value to permit finer granularity) and whose lower-left corner is the unhash of H (e.g. U(c)). In one example, where a side of the rectangle is being drawn in any coordinate range, the corresponding side is the length of the y coordinate space in the entire mapped location boundary. In some examples, this can encompass all of the latitude values that are mapped. According to some embodiments, the generated rectangle is an approximation, that represents a good fit until the unhash of His approaches an edge of the location space").
Regarding claim 29, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 21 as outlined above. Further, Merriman teaches that the storage medium of Claim 21, wherein the instructions, when executed, further cause the machine to calculate the address of the entry, and addresses of entries in the hash table are calculated based on modulus of the index value (See Merriman: Figs. 1-3, and [0041], "In some embodiments, process 100 can be executed to first index location values and the index can then be employed to limit the number of location comparisons that are required to respond to a location-based request. For example, process 300, FIG. 3, can be employed by a computer system to reduce the number of distance computations necessary to generate a set of results filtered on the spatial index. Various transformations can be employed to generate spatial index values, e.g., geohash values, for example as part of process 100 at step 104 to achieve a single value representative of a distance from an origin").
Regarding claim 31, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 21 as outlined above. Further, Merriman teaches that the storage medium of Claim 21, wherein the hashing algorithm does not utilize large primes (See Merriman: Fig. 8, and [0083], "FIG. 8 illustrates a simplified example of a geohash value 804 comprising 16 bits.  A location x,y, 802, is processed through a geohashing function 803 to generate the geohash value 804. From 804, a first prefix can be generated, 806, which replaces the last two bits of the geohash values 804 with zeros. Underlined in 806 are the matching bits between 804 and 806. As discussed, the prefix hash corresponds to a boundary, in some examples, a rectangle. When the boundary is not sufficient additional prefix values are generated, for example, 808.  Underlined in 808 are the matching bits between 804 and 808. As discussed, the second prefix hash corresponds to a boundary having a greater area than the boundary corresponding to 806. Larger and larger boundaries can be generated until a stop condition is met").
Regarding claim 32, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 21 as outlined above. Further, Dasgupta, Merriman, and Mayer teach that at least one machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine (See Dasgupta: Figs. 1A-B, and [0027], "FIG. 1B is a block diagram that illustrates an example navigation system 120 that may be implemented as part of the example UAV 100 described with respect to FIG. 1A. The navigation system 120 may include any combination of hardware and/or software. For example, in some embodiments, the navigation system 120 and associated subsystems, may be implemented as instructions stored in memory and executable by one or more processors"), cause the machine to:
identify a particular voxel within a volume (See Dasgupta: Fig. 12, and [0090], "Each of the voxels in the 3D occupancy map 1202 correspond to a space in the physical environment that is at least partially occupied by a physical object");
access a hash table stored in computer memory (See Merriman: Figs. 6-7, and [0081], "A geospatial indexing system can generate boxes wherein all the points in the box corresponding to P, and have geohashes in the range [P ...	P+(2 (2(B-M))-1)). Since integers are readily indexed (e.g., with B-Trees), points in the space defined by the integer hash values can be easily indexed using B-Trees"); 
determine x-, y- and z-coordinates in the volume associated with the particular voxel (See Merriman: [0003], "According to one implementation, to find points around some location of interest (e.g., identified by an X, Y coordinate pair), a computer system is provided that computes the hash value for the location.  The computer system then calculates an identification boundary that surrounds the location of interest. The identification boundary is expanded until it exceeds the search area defined by the location of interest and a distance. Locations can be identified based on having associated hash values that fall within the identification boundary. In one example, each side of the identification boundary defines a range of hash values that are found within the area of the identification boundary");
determine an index value associated with the particular voxel according to a hashing algorithm and based on the x -, y- and z-coordinates, wherein the index value is determined according to the hashing algorithm through summation of weighted values of the x-, y- and z­ coordinates (See Dasgupta: Figs. 3A-B, and [0040], "Object detections in captured images create rays from a center position of a capturing camera to the object along which the object lies, with some uncertainty. The tracking system 140 can compute depth measurements for these detections, creating a plane parallel to a focal plane of a camera along which the object lies, with some uncertainty. These depth measurements can be computed by a stereo vision algorithm operating on pixels corresponding with the object between two or more camera images at different views. The depth computation can look specifically at pixels that are labeled to be part of an object of interest (e.g., a subject 102). The combination of these rays and planes over time can be fused into an accurate prediction of the 3D position and velocity trajectory of the object over time. For example, FIG. 3B shows a visual representation of a predicted trajectory of a subject 102 based on images captured from a UAV 100"), and the weighted values are based on a side length value corresponding to the volume (See Merriman: Fig. 2, and [0042], "Referring again to FIG. 2, process 200 illustrates an example process for transforming multi-dimension location information.  At 202, the process uses location information associated with a data unit as an input. In some embodiments, each data unit in the database includes latitude and longitude values for the data unit. For locations defined by a coordinate pair, the first location value can be reduced by a minimum value for that location value at 204. In an x,y coordinate set, the first value is reduced by the minimum possible value for x. The minimum values for x and y correspond to an origin for the set of location values defined by the possible values for x and y. The minimum values for x and y can be defined in advance, dynamically determined, and/or supplied with a location-based request. Step 204 can be omitted in some embodiments. For example, for  a set of locations with an origin of 0,0 and all location values being greater than 0,0, no reduction by a minimum value is required. At 206, the first location value is scaled. The scaling factor can be used to improve precision in the computation of the output transformation value. A floating point number can be used to represent the value of the first location value");
identify a particular entry in a hash table based on the index value, wherein the particular entry comprises volumetric data, and the volumetric data identifies, for a particular subset of voxels in a particular portion of the volume, whether voxels in the subset of voxels are occupied, wherein the subset of voxels comprise the particular voxel (See Merriman: Fig. 4, and [0064], "Shown in FIG. 4, is an example process 400, for identifying candidate data units based on a spatial index. In some embodiments, various systems can be specially configured to execute process 400, for example system 900. In other embodiments, systems can be configured to execute other processes for identifying candidate data units within a database based on a geospatial index. At 402, location information is received, identifying a point of interest. At 404, a distance threshold associated with the location information is computed. In some embodiments, the distance threshold can be received with the location information. In other embodiments, a default value can be used for  the  distance threshold, and in others profile information can be employed to determine a distance threshold. Further, requests for the closest locations to a given point can also be optimized by use of hashed location values. In one example, identification boundaries can be drawn around the given point, for example, based on its hash value, and a number of data units having hash values within the boundary can be determined. The boundary can be expanded until the determined number of data units having hash values equals or exceeds the number of closest points"); and
determine, from the particular entry, whether the particular voxel is occupied (See Dasgupta: Fig. 12B, and [0090], "In some embodiments, a 3D model of the surrounding physical environment may be generated as a 3D occupancy map that includes multiple voxels with each voxel corresponding to a 3D volume of space in the physical environment that is at least partially occupied by a physical object. For example, FIG. 12 shows an example view of a 3D occupancy map 1202 of a physical environment including multiple cubical voxels. Each of the voxels in the 3D occupancy map 1202 correspond to a space in the physical environment that is at least partially occupied by a physical object. A navigation system 120 of a UAV 100 can be configured to navigate the physical environment by planning a 3D trajectory 1220 through the 3D occupancy map 1202 that avoids the voxels. In some embodiments, this 3D trajectory 1220 planned using the 3D occupancy map 1202 can be optimized by applying an image space motion planning process. In such an embodiment, the planned 3D trajectory 1220 of the UAV 100 is projected into an image space of captured images for analysis relative to certain identified high cost regions (e.g., regions having invalid depth estimates)").
Regarding claim 33, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 32 as outlined above. Further, Merriman teaches that the storage medium of Claim 32, wherein the instructions, when executed, further cause the machine to determine a navigation action within the volume based on determining whether the particular voxel is occupied (See Merriman: Fig. 1, and [0038], "For example, at step 106, any unit of data stored in a respective database can be indexed based on the transformation of the respective unit's location information.  According to one embodiment, conventional address listings contained within data in the database can be used. In one example, coordinate locations for a conventional address are retrieved by querying an external system. According to one embodiment, the transformation function generates outputs assigning similar values for the location information that is relatively close in sharing a distance from the origin point. According to one example, similar in the sense of the output of the transformation function can refer to a point having a location (e.g., x.sub.1, y.sub.1 coordinates) that is close to another location (e.g., x.sub.2, y.sub.2). The resulting output of the transformation function will converge to equal values for the points defined by x.sub.1, y.sub.1 and x.sub.2, y.sub.2 as those locations converge towards the same location or the values for x.sub.1, y.sub.1 and x.sub.2, y.sub.2 become equal. For some embodiments, the transformation function interleaves bits of the x and y value, thus similar values can be viewed as varying in some of the low order bits of the x and y components. In other examples, similar values can be evaluated based on a threshold difference, or can be determined to be within a threshold range of values").
Regarding claim 35, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 32 as outlined above. Further, Dasgupta teaches that the storage medium of Claim 32, wherein the x-, y- and z- coordinates associated with the particular voxel comprise coordinates of a block of voxels in the volume, the block of voxels comprises a plurality of voxels (See Dasgupta: Fig. 13, and [0122], “Each of the above identified modules and applications correspond to a set of instructions for performing one or more functions described above. These modules (i.e., sets of instructions) need not be implemented as separate software programs, procedures or modules, and, thus, various subsets of these modules may be combined or otherwise re-arranged in various embodiments. In some embodiments, memory 1316 may store a subset of the modules and data structures identified above. Furthermore, memory 1316 may store additional modules and data structures not described above”), and the block of voxels comprises the subset of voxels (See Dasgupta: Fig. 12, and [0090], "In some embodiments, a 3D model of the surrounding physical environment may be generated as a 3D occupancy map that includes multiple voxels with each voxel corresponding to a 3D volume of space in the physical environment that is at least partially occupied by a physical object. For example, FIG. 12 shows an example view of a 3D occupancy map 1202 of a physical environment including multiple cubical voxels. Each of the voxels in the 3D occupancy map 1202 correspond to a space in the physical environment that is at least partially occupied by a physical object. A navigation system 120 of a UAV 100 can be configured to navigate the physical environment by planning a 3D trajectory 1220 through the 3D occupancy map 1202 that avoids the voxels. In some embodiments, this 3D trajectory 1220 planned using the 3D occupancy map 1202 can be optimized by applying an image space motion planning process. In such an embodiment, the planned 3D trajectory 1220 of the UAV 100 is projected into an image space of captured images for  analysis relative to certain identified high cost regions (e.g., regions having invalid depth estimates)").
Regarding claim 36, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 35 as outlined above. Further, Merriman teaches that the storage medium of Claim 35, wherein the volume comprises a number of blocks of voxels, each block of voxels comprises a same number of constituent voxels (See Merriman: Fig. 9, and [0058], “Comparing locations to determine if they fall within a given distance from a point of interest is an expensive operation, in large part based on the number of calculations required. A geospatial index of one dimension allows filtering of multi-dimensioned location values quickly and efficiently, so that actual comparisons between locations and the given distance from the point of interest can be reduced by a system (e.g., 900) to a subset of the locations associated/stored with the data units in a given database”), and the side length value is equal to the cubed root of the number of blocks of voxels in the volume (See Merriman: [0100], "In one embodiment, the unhash (i.e. the inversion of the hash function) of the identification hash value can be used to determine a location of a lower bound of a cube defined by the range of values for each dimension (e.g. x, y, and z in a three dimensional space) that were padded with zeros. In one example, the cube defined by the ranges of values for x, y, and z can be expanded by shorting the prefix for the identification hash value, which corresponds to larger and larger cubes as the length of prefix is reduced. According to one example, when the hash value is represented in binary, four of the low order bits can be padded with zeros for one of the three dimensions, thus the range of values will occur at binary 0000 up to binary 1111and the corresponding dimension of the cube will have a length corresponding to the given range. Formulas described above for calculating the length of a side of the rectangle are readily adapted to the calculation of the length of the side of a cube. In one example, the same number of pad bits can be used for each dimension resulting in a pad length of 12 bits (e.g. for each of an x, y and z position) and the lengths of the sides of the cube correspond to the ranges for each dimension. Although in other examples, different pad lengths for each dimension can be employed". Note that the side length of a cube is equal to the cubic root of the volume of the cube, this is a Mathematical certainty. The claimed language may have fundamental dimension issue: "the side length value is equal to the cubic root of the number of the blocks in the voxel" ma not have the right unit because the side length may have a unit of meter, foot, yard, etc., but the number of the blocks has no physical unit).
Regarding claim 37, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 21 as outlined above. Further, Dasgupta, Merriman, and Mayer teach that a method (See Dasgupta: Figs. 1A-B, and [0027], "FIG. 1B is a block diagram that illustrates an example navigation system 120 that may be implemented as part of the example UAV 100 described with respect to FIG. 1A. The navigation system 120 may include any combination of hardware and/or software. For example, in some embodiments, the navigation system 120 and associated subsystems, may be implemented as instructions stored in memory and executable by one or more processors") comprising:
identifying a particular voxel within a volume (See Dasgupta: Fig. 12, and [0090], "Each of the voxels in the 3D occupancy map 1202 correspond to a space in the physical environment that is at least partially occupied by a physical object");
accessing a hash table stored in computer memory (See Merriman: Figs. 6-7, and [0081], "A geospatial indexing system can generate boxes wherein all the points in the box corresponding to P, and have geohashes in the range [P ...	P+(2 (2(B-M))-1)). Since integers are readily indexed (e.g., with B-Trees), points in the space defined by the integer hash values can be easily indexed using B-Trees");
determining x-, y- and z-coordinates in the volume associated with the particular voxel (See Merriman: [0003], "According to one implementation, to find points around some location of interest (e.g., identified by an X, Y coordinate pair), a computer system is provided that computes the hash value for the location.  The computer system then calculates an identification boundary that surrounds the location of interest. The identification boundary is expanded until it exceeds the search area defined by the location of interest and a distance. Locations can be identified based on having associated hash values that fall within the identification boundary. In one example, each side of the identification boundary defines a range of hash values that are found within the area of the identification boundary");
determining an index value associated with the particular voxel according to a hashing algorithm, wherein determining the index value according to the hashing algorithm comprises summing weighted values of the x-, y- and z-coordinates (See Dasgupta: Figs. 3A-B, and [0040], "Object detections in captured images create rays from a center position of a capturing camera to the object along which the object lies, with some uncertainty. The tracking system 140 can compute depth measurements for these detections, creating a plane parallel to a focal plane of a camera along which the object lies, with some uncertainty. These depth measurements can be computed by a stereo vision algorithm operating on pixels corresponding with the object between two or more camera images at different views. The depth computation can look specifically at pixels that are labeled to be part of an object of interest (e.g., a subject 102). The combination of these rays and planes overtime can be fused into an accurate prediction of the 3D position and velocity trajectory of the object over time. For example, FIG. 3B shows a visual representation of a predicted trajectory of a subject 102 based on images captured from a UAV 100"), and the weighted values are weighted based on a side length value (See Merriman: Fig. 2, and [0042], "Referring again to FIG. 2, process 200 illustrates an example process for transforming multi-dimension location information. At 202, the process uses location information associated with a data unit as an input. In some embodiments, each data unit in the database includes latitude and longitude values for the data unit. For locations defined by a coordinate pair, the first location value can be reduced by a minimum value for that location value at 204. In an x, y coordinate set, the first value is reduced by the minimum possible value for x. The minimum values for x and y correspond to an origin for the set of location values defined by the possible values for x and y. The minimum values for x and y can be defined in advance, dynamically determined, and/or supplied with a location-based request. Step 204 can be omitted in some embodiments. For example, for a set of locations with an origin of 0,0 and all location values being greater than 0,0, no reduction by a minimum value is required. At 206, the first location value is scaled. The scaling factor can be used to improve precision in the computation of the output transformation value. A floating point number can be used to represent the value of the first location value") corresponding to a dimension of the volume (See Mayer: Fig. 3, and [0024], “For avoidance of any doubt, “side length” means the number of pixels that form said side. Also the term “size” in connection with a patch means the number of pixels contained in said patch. Thus, for instance, a square having a side length of seven pixels can be indicated as P.sub.s.sup.2=49”);
identifying a particular entry in a hash table based on the index value, wherein the particular entry comprises volumetric data, and the volumetric data identifies, for the particular voxel, whether the particular voxel is occupied (See Merriman: Fig. 4, and [0064], "Shown in FIG. 4, is an example process 400, for identifying candidate data units based on a spatial index. In some embodiments, various systems can be specially configured to execute process 400, for example system 900. In other embodiments, systems can be configured to execute other processes for identifying candidate data units within a database based on a geospatial index. At 402, location information is received, identifying a point of interest.  At 404, a distance threshold associated with the location information is computed. In some embodiments, the distance threshold can be received with the location information. In other embodiments, a default value can be used for the distance threshold, and in others profile information can be employed to determine a distance threshold. Further, requests for the closest locations to a given point can also be optimized by use of hashed location values. In one example, identification boundaries can be drawn around the given point, for example, based on its hash value, and a number of data units having hash values within the boundary can be determined. The boundary can be expanded until the determined number of data units having hash values equals or exceeds the number of closest points"); and
determining a path of autonomous navigation of a device within the volume based on whether the particular voxel is occupied (See Dasgupta: Fig. 9, and [0078], "Semantic knowledge of objects in the physical environment may also enable new AR user interaction paradigms. In other words, certain augmentations may be interactive and allow a user to control certain aspects of the flight of the UAV 100 and/or image capture by the UAV 100. Illustrative examples of interactive augmentations may include an interactive follow button that appears above moving objects. For example, in the scenario depicted in FIG. 9, a UAV is tracking the motion of both bikers 940a and 940b, but is actively following (i.e., at a substantially constant separation distance) the first biker 940a. This is indicated in the augmenting graphical overlay 922a that states "currently following." Note that a corresponding overlay 922b associated with the second biker 940b includes an interactive element (e.g., a "push to follow" button), that when pressed by a user, would cause the UAV 100 to stop following biker 940a and begin following biker 940b. Similarly, overlay 922a includes an interactive element (e.g., a "cancel" button), that when pressed by a user, would cause the UAV 100 to stop following biker 940a. In such a situation, the UAV 100 may revert to some default autonomous navigation objective, for example, following the path the bikers are traveling on but not any one biker in particular").

Claims 30 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta, etc. (US 20180158197 A1) in view of Merriman, etc. (US 20120226889 A1), further in view of "Real-time 3D reconstruction at scale using voxel hashing" (by NieBner, Matthias, et al. ACM Transactions on Graphics (ToG) 32.6 (2013): 168; hereinafter Mathias).
Regarding claim 30, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 21 as outlined above. However, Dasgupta fails to explicitly disclose that the storage medium of Claim 21, wherein the instructions, when executed, further cause the machine to: detect whether there is a collision with the entry in the hash table; and when a collision is detected, utilize a collision management scheme associated with the hash table.
However, Mathias teaches that the storage medium of Claim 21, wherein the instructions, when executed, further cause the machine to: detect whether there is a collision with the entry in the hash table (See Mathias: Figs. 3-4, and Section 4.1 "Resolving Collisions", "Collisions appear if multiple allocated blocks are mapped to the same hash value (see red block in Fig. 3). We handle collisions by uniformly organizing the hash table into buckets, one per unique hash value. Each bucket sequentially stores a small number of hash entries. When a collision occurs, we store the block pointer in the next available sequential entry in the bucket (see Fig. 4). To find the voxel block for a particular world position, we first evaluate our hash function, and lookup and traverse the associated bucket until our block entry is found. This is achieved by simply comparing the stored hash entry world position with the query position"); and 
when a collision is detected, utilize a collision management scheme associated with the hash table (See Mathias: Figs. 3-4, and Section 4.2 "Hashing Operations", "To insert new hash entries, we first evaluate the hash function and determine the target bucket. We then iterate over all bucket elements including possible lists attached to the last entry. If we find an element with the same world space position we can immediately return a reference. Otherwise, we look for the first empty position within the bucket. If a position in the bucket is available, we insert the new hash entry. If the bucket is full, we append an element to its linked list element (see Fig. 4)").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Dasgupta to have the storage medium of Claim 21, wherein the instructions, when executed, further cause the machine to: detect whether there is a collision with the entry in the hash table; and when a collision is detected, utilize a collision management scheme associated with the hash table as taught by Mathias in order to be efficient in terms of speed, quality, and scalability (See Mathias: Section 3 "Algorithm Overview", "Our goal is to build a real-time system that employs a spatial hashing scheme for scalable volumetric reconstruction. This is non-trivial for 3D reconstruction as the geometry is unknown ahead of time and continually changing. Therefore, our hashing technique must support dynamic allocations and updates, while minimizing and resolving potential hash entry collisions, without requiring a-priori knowledge of the contained surface geometry. In approaching the design of our data structure, we have purposefully chosen and extended a simple hashing scheme [Teschner et al. 2003], and while more sophisticated methods exist, we show empirically that our method is efficient in terms of speed, quality, and scalability"). Dasgupta, modified by Merriman, teaches a method and system that may identify and track objects in the physical environments by processing the multiple images captured by onboard sensors in UAV with hash operations to generate index value for the voxel volume, and Mathias teaches a system and method that may generate a data structures that minimize the hash entry collisions. Therefore, it is obvious to one of ordinary skill in the art to modify Dasgupta by Mathias to reduce the hash entry collision. The motivation to modify Dasgupta by Mathias is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 38, Dasgupta, Merriman, and Mayer teach all the features with respect to claim 21 as outlined above. Further, Dasgupta, Merriman, Mayer, and Mathias teach that a system (See Dasgupta: Figs. 1A-B, and [0027], "FIG. 1B is a block diagram that illustrates an example navigation system 120 that may be implemented as part of the example UAV 100 described with respect to FIG. 1A. The navigation system 120 may include any combination of hardware and/or software. For example, in some embodiments, the navigation system 120 and associated subsystems, may be implemented as instructions stored in memory and executable by one or more processors") comprising:
a data processing apparatus (See Dasgupta: Fig. 1B, and [0027], "FIG. 1B is a block diagram that illustrates an example navigation system 120 that may be implemented as part of the example UAV 100 described with respect to FIG. 1A. The navigation system 120 may include any combination of hardware and/or software. For example, in some embodiments, the navigation system 120 and associated subsystems, may be implemented as instructions stored in memory and executable by one or more processors"); 
memory comprising a hash table (See Merriman: Fig. 1, and [0038], "For example, at step 106, any unit of data stored in a respective database can be indexed based on the transformation of the respective unit's location information. According to one embodiment, conventional address listings contained within data in the database can be used. In one example, coordinate locations for a conventional address are retrieved by querying an external system");
a sensor to generate volumetric data to identify geometry within at least a portion of a volume (See Dasgupta: Fig. 12, and [0090], "In some embodiments, a 3D model of the surrounding physical environment may be generated as a 3D occupancy map that includes multiple voxels with each voxel corresponding to a 3D volume of space in the physical environment that is at least partially occupied by a physical object. For example, FIG. 12 shows an example view of a 3D occupancy map 1202 of a physical environment including multiple cubical voxels. Each of the voxels in the 3D occupancy map 1202 correspond to a space in the physical environment that is at least partially occupied by a physical object"); and
volumetric processing logic executable (See Dasgupta: Figs. 1A-B, and [0022], "In other words, the UAV 100 may autonomously (i.e., without direct human control) navigate the physical environment, for example, by processing images captured by any one or more image capture devices. While in autonomous flight, UAV 100 can also capture images using any one or more image capture devices that can be displayed in real time and or recorded for later display at other devices (e.g., mobile device 104)") to:
determine that a particular portion of the volumetric data corresponds to a particular sub-volume of the volume (See Dasgupta: Fig. 12, and [0090], "Each of the voxels in the 3D occupancy map 1202 correspond to a space in the physical environment that is at least partially occupied by a physical object");
determine x-, y-, and z-coordinates of the particular sub-volume within the volume, wherein the particular sub-volume comprises a set of one or more voxels (See Merriman: [0003], "According to one implementation, to find points around some location of interest (e.g., identified by an X, Y coordinate pair), a computer system is provided that computes the hash value for the location. The computer system then calculates an identification boundary that surrounds the location of interest. The identification boundary is expanded until it exceeds the search area defined by the location of interest and a distance. Locations can be identified based on having associated hash values that fall within the identification boundary. In one example, each side of the identification boundary defines a range of hash values that are found within the area of the identification boundary");
determine an index value for the particular portion of the volumetric data based on a hashing algorithm,  wherein the index value is determined  from a summation  of weighted values of the x-, y-, and z-coordinates of the particular sub-volume (See Dasgupta: Figs. 3A-B, and [0040], "Object detections in captured images create rays from a center position of a capturing camera to the object along which the object lies, with some uncertainty. The tracking system 140 can compute depth measurements for these detections, creating a plane parallel to a focal plane of a camera along which the object lies, with some uncertainty. These depth measurements can be computed by a stereo vision algorithm operating on pixels corresponding with the object  between two  or more camera  images at different views.  The depth computation can look specifically at pixels that are labeled to be part of an object of interest (e.g., a subject 102). The combination of these rays and planes over time can be fused into an accurate prediction of the 3D position and velocity trajectory of the object over time. For example, FIG. 3B shows a visual representation of a predicted trajectory of a subject 102 based on images captured from a UAV 100"), wherein one or more of the values of the x-, y-, and z- coordinates are weighted based on a side length variable (See Merriman: Fig. 2, and [0042], "Referring again to FIG. 2, process 200 illustrates an example process for transforming multi- dimension location information.  At 202, the process uses location information associated with a data unit as an input. In some embodiments, each data unit in the database includes latitude and longitude values for the data unit. For locations defined by a coordinate pair, the first location value can be reduced by a minimum value for that location value at 204. In an x,y coordinate set, the first value is reduced by the minimum possible value for x. The minimum values for x and y correspond to an origin for the set of location values defined by the possible values for x and y. The minimum values for x and y can be defined in advance, dynamically determined, and/or supplied with a location-based request. Step 204 can be omitted in some embodiments. For example, for a set of locations with an origin of 0,0 and all location values being greater than 0,0, no reduction by a minimum value is required.  At 206, the first location value is scaled. The scaling factor can be used to improve precision in the computation of the output transformation value. A floating point number can be used to represent the value of the first location value") corresponding to a dimension of the volume (See Mayer: Fig. 3, and [0024], “For avoidance of any doubt, “side length” means the number of pixels that form said side. Also the term “size” in connection with a patch means the number of pixels contained in said patch. Thus, for instance, a square having a side length of seven pixels can be indicated as P.sub.s.sup.2=49”);
determine an address within the hash table from the index value (See Merriman: Fig. 4, and [0064], "Shown in FIG. 4, is an example process 400, for identifying candidate data units based on a spatial index. In some embodiments, various systems can be specially configured to execute process 400, for example system 900. In other embodiments, systems can be configured to execute other processes for identifying candidate data units within a database based on a geospatial index. At 402, location information is received, identifying a point of interest. At 404, a distance threshold associated with the location information is computed. In some embodiments, the distance threshold can be received with the location information. In other embodiments, a default value can be used for the distance threshold, and in others profile information can be employed to determine a distance threshold. Further, requests for the closest locations to a given point can also be optimized by use of hashed location values. In one example, identification boundaries can be drawn around the given point, for example, based on its hash value, and a number of data units having hash values within the boundary can be determined. The boundary can be expanded until the determined number of data units having hash values equals or exceeds the number of closest points");
determine whether a collision exists at the address (See Mathias: Figs. 3-4, and Section 4.1 "Resolving Collisions", "Collisions appear if multiple allocated blocks are mapped to the same hash value (see red block in Fig. 3). We handle collisions by uniformly organizing the hash table into buckets, one per unique hash value. Each bucket sequentially stores a small number of hash entries. When a collision occurs, we store the block pointer in the next available sequential entry in the bucket (see Fig. 4). To find the voxel block for  a particular world position, we first evaluate our hash function, and lookup and traverse the associated bucket until our block entry is found. This is achieved by simply comparing the stored hash entry world position with the query position"); and 
cause the particular portion of the volumetric data to be written to an entry of the hash table associated with the address based on a determination of no collision at the address (See Mathias: Figs. 3-4, and Section 4.2 "Hashing Operations", "To insert new hash entries, we first evaluate the hash function and determine the target bucket. We then iterate over all bucket elements including possible lists attached to the last entry. If we find an element with the same world space position we can immediately return a reference. Otherwise, we look for the first empty position within the bucket. If a position in the bucket is available, we insert the new hash entry. If the bucket is full, we append an element to its linked list element (see Fig. 4).").
Regarding claim 39, Dasgupta, Merriman, Mayer, and Mathias teach all the features with respect to claim 38 as outlined above. Further, Dasgupta and Merriman teach that the system of Claim 38, wherein the volumetric processing logic is further executable to:
identify a particular voxel within the volume (See Dasgupta: Fig. 12, and [0090], "Each of the voxels in the 3D occupancy map 1202 correspond to a space in the physical environment that is at least partially occupied by a physical object");
determine that a sub-volume of the volume comprises the particular voxel (See Dasgupta: Fig. 12, and [0090], "Each of the voxels in the 3D occupancy map 1202 correspond to a space in the physical environment that is at least partially occupied by a physical object");
identify x-, y- and z-coordinates for the sub-volume of the particular voxel (See Merriman: [0003], "According to one implementation, to find points around some location of interest (e.g., identified by an X, Y coordinate pair), a computer system is provided that computes the hash value for the location. The computer system then calculates an identification boundary that surrounds the location of interest. The identification boundary is expanded until it exceeds the search area defined by the location of interest and a distance. Locations can be identified based on having associated hash values that fall within the identification boundary. In one example, each side of the identification boundary defines a range of hash values that are found within the area of the identification boundary");
calculate an index value associated with the particular voxel from the x-, y- and z- coordinates for the sub-volume of the particular voxel and based on the hashing algorithm (See Dasgupta: Figs. 3A-B, and [0040], "Object detections in captured images create rays from a center position of a capturing camera to the object along which the object lies, with some uncertainty. The tracking system 140 can compute depth measurements for these detections, creating a plane parallel to a focal plane of a camera along which the object lies, with some uncertainty. These depth measurements can be computed by a stereo vision algorithm operating on pixels corresponding with the object between two or more camera images at different views. The depth computation can look specifically at pixels that are labeled to be part of an object of interest (e.g., a subject 102).  The combination of these rays and planes over time can be fused into an accurate prediction of the 3D position and velocity trajectory of the object over time. For example, FIG. 3B shows a visual representation of a predicted trajectory of a subject 102 based on images captured from a UAV 100");
access an entry in the hash table corresponding to the index associated with the particular voxel to access volumetric data associated with the particular voxel (See Merriman: Figs. 6-7, and [0081], "A geospatial indexing system can generate boxes wherein all the points in the box corresponding to P, and have geohashes in the range [P ...	P+(2 (2(B-M))-1)). Since integers are readily indexed (e.g., with B-Trees), points in the space defined by the integer hash values can be easily indexed using B-Trees"), wherein the volumetric data associated with the particular voxel identifies whether the particular voxel is occupied with geometry (See Merriman: Fig. 4, and [0064], "Shown in FIG. 4, is an example process 400, for identifying candidate data units based on a spatial index. In some embodiments, various systems can be specially configured to execute process 400, for example system 900. In other embodiments, systems can be configured to execute other processes for identifying candidate data units within a database based on a geospatial index. At 402, location information is received, identifying a point of interest. At 404, a distance threshold associated with the location information is computed. In some embodiments, the distance threshold can be received with the location information. In other embodiments, a default value can be used for the distance threshold, and in others profile information can be employed to determine a distance threshold. Further, requests for the closest locations to a given point can also be optimized by use of hashed location values. In one example, identification boundaries can be drawn around the given point, for example, based on its hash value, and a number of data units having hash values within the boundary can be determined. The boundary can be expanded until the determined number of data units having hash values equals or exceeds the number of closest points"); and
trigger an autonomous movement within the volume based on whether the particular voxel is occupied with geometry (See Dasgupta: Fig. 9, and [0078], "Semantic knowledge of objects in the physical environment may also enable new AR user interaction paradigms. In other words, certain augmentations may be interactive and allow a user to control certain aspects of the flight of the UAV 100 and/or image capture by the UAV 100. Illustrative examples of interactive augmentations may include an interactive follow button that appears above moving objects. For example, in the scenario depicted in FIG. 9, a UAV is tracking the motion of both bikers 940a and 940b, but is actively following (i.e., at a substantially constant separation distance) the first biker 940a. This is indicated in the augmenting graphical overlay 922a that states "currently following." Note that a corresponding overlay 922b associated with the second biker 940b includes an interactive element (e.g., a "push to follow" button), that when pressed by a user, would cause the UAV 100 to stop following biker 940a and begin following biker 940b. Similarly, overlay 922a includes an interactive element (e.g., a "cancel" button), that when pressed by a user, would cause the UAV 100 to stop following biker 940a. In such a situation, the UAV 100 may revert to some default autonomous navigation objective, for example, following the path the bikers are traveling on but not any one biker in particular").
Regarding claim 40, Dasgupta, Merriman, Mayer, and Mathias teach all the features with respect to claim 38 as outlined above. Further, Dasgupta teaches that the system of Claim 38, comprising one of a drone, a robot, or an autonomous vehicle (See Dasgupta: Fig. 1A, and [0021], "FIG. 1A shows an example configuration of an unmanned aerial vehicle (UAV) 100 within which certain techniques described herein may be applied. As shown in FIG. 1A, UAV 100 may be configured as a rotor-based aircraft (e.g., a "quadcopter"). The example UAV 100 includes propulsion and control actuators 110 (e.g., powered rotors or aerodynamic control surfaces) for maintaining controlled flight, various sensors for automated navigation and flight control 112, and one or more image capture devices 114 and 115 for capturing images (including video) of the surrounding physical environment while in flight. Although not shown in FIG. 1A, UAV 100 may also include other sensors (e.g., for capturing audio) and means for communicating with other devices (e.g., a mobile device 104) via a wireless communication channel 116").

Allowable Subject Matter
Claims 23 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, Dasgupta and Merriman teach all the features with respect to claim 22 as outlined above. However, Dasgupta, modified by Merriman, does not teach that the storage medium of Claim 22, wherein the index values are generated according to a formula: index= (ID,*(SL?)+ ID,*(SL)+ 1D,), wherein ID, is the value of the z- coordinate, ID, is the value of they-coordinate, ID, is the value of the x-coordinate, and SL is the side length value.
Regarding claim 34, Dasgupta and Merriman teach all the features with respect to claim 32 as outlined above. However, Dasgupta, modified by Merriman, does not teach that the storage medium of Claim 32, wherein the index value is determined according to a formula: index= (ID,*(SL?)+ ID,*(SL)+ 1D,), wherein ID, is the value of the z- coordinate, ID, is the value of they-coordinate, ID, is the value of the x-coordinate, and SL is the side length value.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/              Primary Examiner, Art Unit 2612